DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/20/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
Claim 4 is no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in view of the submitted amendments.
Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Champion et al.  (US 2021/0213525) and Champion et al.  (US 2021/012195).
Regarding claim 1, Champion (C525) discloses a sintering furnace comprising: an outer shell  (Figure 1, exterior of 115) defining an internal volume, the outer shell comprising: an oxidizing agent inlet (118) configured to introduce an oxidizing agent into the internal volume; and an exhaust mechanism  (130) configured to release a reaction 
However, Champion disclose an operational method of a sintering furnace (Abstract) wherein a binder burnout temperature is determined (510, Figure 5a) and  the oxidizing agent is introduce onto the internal volume  ([0023])when a temperature of the insulation chamber is  the binder burnout temperature, but does not specifically mention the range of between 900 degrees Celsius and 1400 degrees Celsius. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to calculate an optimal temperature range to introduce the oxidizing agent 
Regarding claim 2, Champion (C525), as modified, discloses the sintering furnace of claim 1, wherein the exhaust mechanism does not include a catalytic converter, wherein the reaction byproduct comprises at most 10% undegraded sintering byproducts (C525- 130, Figure 1. As a clarification, the prior art does not mention any scrubbers or catalytic converters, so the Office contends that identical furnaces operating the same process would return the same product or byproduct in this case.  
Regarding claim 3, Champion (C525), as modified, discloses the sintering furnace of claim 1, wherein the insulation chamber comprises a ceramic material comprising at least on of fibrous alumina, firebrick, alumina, alumina cement, or bubble alumina (C525- [0033]).
Regarding claim 4, Champion (C525), as modified, discloses the sintering furnace of claim 3, wherein the ceramic material releases a low dose of a second oxidizing agent during furnace operation (C525- [0033]). As a clarification, similar materials would react/ act in a similar fashion. 
Regarding claim 7, Champion (C525), as modified, discloses the sintering furnace of claim 1, wherein a gas pressure within the retort is greater than a gas pressure within the internal volume (C525 - [0035]). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Champion et al.  (US 2021/0213525), Champion et al.  (US 2021/012195), and Fujishima et al. (US 2021/0041173).
Regarding claim 5, Champion (C525), as modified, discloses the sintering furnace of Claim 1, but not that it comprises a sensor configured to detect a quantity of carbon dioxide within or released from the internal volume.  
However, Fujishima discloses a furnace controller (Abstract) that comprises a sensor ([0080]) configured to detect a quantity of carbon dioxide ([0037]) within or released from the internal volume.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to monitor exhaust gas content in order reduce the pollution generated.
Regarding claim 6, Champion (C525), as modified, discloses the sintering furnace of Claim 5, wherein the oxidizing agent is introduced in response to detection of a threshold quantity of at least one of: carbon dioxide, carbon monoxide, oxygen, or water by the sensor (Claim 5).  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Champion et al.  (US 2021/0213525), Champion et al.  (US 2021/012195), and Silidker et al. (US 2019/0160529).
Regarding claim 8, Champion (C525), as modified, the sintering furnace of Claim 1, but not that a concentration of oxidizing agent in the internal volume does not exceed about 1000 ppm.
However, Silidker discloses a sintering furnace (Abstract) wherein a concentration of oxidizing agent in the internal volume does not exceed about 1000 ppm ([0076]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to control the oxidizing agent in order to prevent contamination to sensitive sintered parts.
Regarding claim 9, Champion (C525), as modified, discloses the sintering furnace of Claim 1, wherein the retort comprises at least one of graphite (214, [0068]), silicon carbide, or carbon fiber composite.  
Regarding claim 10, Champion (C525), as modified, discloses the sintering furnace of Claim 1, wherein a sintering byproduct produced during object sintering is oxidized ([0076] the presence of oxygen will achieve this) by the oxidizing agent in the internal volume.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746